BY THE COMMISSION.
The Starke Telephone Company (hereinafter referred to as “the company”), the applicant herein,'is a Florida corporation furnishing telephone service in Bradford and Clay counties through its exchanges in Starke, Lawtey and Kingsley Lake.
In order to supply adequate telephone service to its present and future subscribers, the petitioner has engaged in an expansion and modernization program which has required the expenditure of substantial sums of money in capital investment. The expansion and modernization consist of a modern automatic dial system presently in operation in applicant’s Lawtey and Kingsley Lake éxchanges. The exchange at Starke will be converted to an automatic dial system in the immediate future. Upon conversion of *118the Starke exchange to an automatic dial system, extended area service will be offered between the company’s three exchanges.
The company contends that due to the increased investment, its present rates for service rendered through its system will not permit it to earn a fair return on its investment. Consequently, it has applied to this commission for an order authorizing it to put into effect a schedule of rates and charges that will provide a reasonable return on its property in providing telephone service to the public.
The commission caused a public hearing to be held on the company’s application in Starke on May 14, 1958. No one appeared at the hearing in opposition to the proposed rates and charges, and from the evidence adduced at the hearing it is apparent to the commission that the company will be entitled to some increase in rates and charges upon the conversion of the Starke exchange to automatic dial system.
The commission, however, does not consider the present records sufficient for a final order. It has been the continued policy of the commission that no final order can be entered in a cause of this kind until the company has had at least twelve months’ experience after the conversion of all exchanges to dial.
This commission has held many times in the past that in the regulation of public utilities it serves a two-fold purpose — first, the commission must protect the interest of the public who are subscribers to the utilities services and see that such subscribers are provided adequate service at the lowest possible cost; and second, the commission must allow the utility an opportunity to earn sufficient revenue to operate its plant, meet its financial obligations and earn a reasonable return on its investment.
It is the opinion of the commission that a good and sufficient bond in the amount of $10,000 conditioned to promptly refund to the subscribers and users of the company’s telephone service through its three exchanges the difference, if any, between the proposed rates and charges herein approved and such rates and charges as may be finally determined by the commission to be lawful from the period of time the increased rates and charges are placed into effect by the company and the date of such final determination, will be adequate to protect the public and the telephone subscribers.
The proposed and temporarily approved schedule of rates to be charged at each of the three exchanges at Starke, Lawtey and Kingsley Lake (upon the conversion of the Starke exchange to automatic dial as stated above) are as follows—
*119Rate
Business One Party --------------------------------$ 8.50
Business Two Party ___________________________________ 7.50
Business Five Party —__________________________ 6.25
Extension ______________________________________________________ 1.75
Residence One Party ____________________ 5.50
Residence Two Party__________________________________ 4.50
Residence Five Party_________________________________ 8.25
Extension ________________________________________________ 1.50
P.B.X. Stations ____________________________________________ 2.00
Pay Stations
1 _____________________________________________________ 12.75
2 __________________________________________________________ 11.25
By putting the foregoing rates into effect upon the conversion of the Starke exchange to automatic dial system, the company will be protected against loss of revenue occasioned by the delay of at least twelve months, pending the furnishing of more satisfactory records which are necessary for the commission to enter a final order. At the same time, the company’s subscribers will be protected by the above referred to bond which will require the company to refund to the subscribers the difference, if any, between the rates actually charged and collected under this order and such lower rates as the commission may ultimately deem necessary.
It is therefore ordered that the Starke Telephone Company is hereby authorized and directed upon the conversion of the Starke exchange to automatic dial system to temporarily put into effect the above enumerated rates in its exchanges at Starke, Lawtey and Kingsley Lake, provided, however, that the Starke Telephone Company execute and file with this commission a good and sufficient bond to be approved by this commission in the amount of $10,000, conditioned for the prompt refund to the subscribers and users of its telephone service the difference, if any, between said temporary rates and charges and such rates and charges as may finally be determined by the commission to be lawful for the period from the time the temporary increased rates and charges are placed into effect by said company and the date of such final determination.
It is further ordered that the record herein shall remain open and the commission hereby reserves jurisdiction herein to require the company to submit on a date to be subsequently fixed by the commission such investment and operating statements as may foe necessary to give the commission a clear understanding and knowledge of its actual operating results for a complete twelve-month period after the temporary rates and charges are put into effect.